FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID CHANCE,                                    No. 14-16580

               Plaintiff - Appellant,            D.C. No. 3:11-cv-04279-RS

 v.
                                                 MEMORANDUM*
W. V. ANTHONY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner David Chance appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with defendants’ regulation of his incoming and outgoing

mail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Abbott Labs, 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

       The district court properly granted summary judgment because Chance

failed to raise a genuine dispute of material fact as to whether defendants’

regulation of his incoming mail was not reasonably related to the prison’s

legitimate penological interest in prison safety, and as to whether defendants’

regulation of his outgoing mail did not further a substantial governmental interest

in prison safety. See Thornburgh v. Abbott, 490 U.S. 401, 413-19 (1989) (setting

forth factors for evaluating claim relating to the regulation of incoming mail);

Procunier v. Martinez, 416 U.S. 396, 413-14 (1974) (setting forth factors for

evaluating claim relating to the regulation of outgoing mail), overruled on other

grounds by Thornburgh, 490 U.S. 401.

       The district court properly dismissed defendants Cate, Horel, Jacquez, and

Lewis because the allegations in Chance’s complaint failed to state a claim against

any of those defendants. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be liberally construed, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

       The district court did not abuse its discretion in severing Chance’s other

claims from his first amended complaint because allowing the claims to proceed

together would have prejudiced defendants given that the claims involved


                                             2                                    14-16580
numerous defendants, at least six distinct factual bases, and spanned over a three-

year period. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296-97 (9th Cir.

2000) (setting forth standard of review and explaining that district courts have

broad discretion in decisions regarding severance); see also Desert Empire Bank v.

Ins. Co. of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980) (district court must

examine whether joinder of parties would “comport with the principles of

fundamental fairness” or result in prejudice to either side).

      The district court did not abuse its discretion in declining to exercise its

supplemental jurisdiction over Chance’s state-law claims. See 28 U.S.C.

§ 1367(c); San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir.

1998) (standard of review).

      We reject Chance’s argument regarding the dismissal of one of his original

claims as duplicative.

      AFFIRMED.




                                           3                                     14-16580